Grant, C. J.
(after stating the facts). The city of Detroit has a police and detective department, whose duty it is to investigate alleged crimes, and to see that proper criminal proceedings are instituted. A policeman was on his beat in the street opposite the plaintiff’s house when the fire broke out, and was early upon the scene. He re-reported to his chief, who detailed two police officer^ to investigate the circumstances of. the fire. They did so^ and reported the facts and circumstances to Justice Whelan, who was an attorney of experience and good standing. The respondent made no investigation, but signed the complaint upon the advice of Mr. Whelan, and upon the information and belief that he was the proper person to make the complaint.
The law does not favor actions for malicious prosecution. It is essential for the protection of the public that alleged crimes be fully investigated. It must sometimes result that innocent persons will be arrested. Citizens must be left free to, in good faith, state to the proper officers the grounds for their belief that a crime has been committed, and that a certain person is the offender. It is true, they must have reasonable grounds for their belief, and act in good faith. This is all that the law requires.
“ This rule is founded upon grounds of public policy, in order to encourage the exposure of crime; and when'the *371acts of the citizen in making such exposure are challenged as not being within the reason of the rule, the court, as in every other case involving considerations of public policy, must itself determine the question as a matter of law, and not leave it to the arbitrament of a jury. ” Ball v. Rawles, 93 Cal. 222, 228 (27 Am. St. Rep. 174).
“ This action is strictly guarded. * * * It is never encouraged, except in plain cases. Were it otherwise, ill consequences would ensue to the public, for no one would willingly undertake to vindicate a breach of the public law, and to discharge his duty to society, with the prospect of an annoying suit staring him in the face. ” Ventress v. Rosser, 73 Ga. 534, 541.
See, also, the language of the supreme court of Illinois in Harpham v. Whitney, 77 Ill. 32, 39.
Three officers of the city complied with their duty to the public, and made an investigation. The facts they reported were undisputed, and showed the existence of probable cause. It is unnecessary to give them in detail. Where the facts are undisputed, the court must determine the question of probable cause.
Judgment reversed, and new trial ordered.
The other Justices concurred.